17-405
     Salhan v. Barr
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A206 036 016
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of March, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   JATINDER SALHAN,
14            Petitioner,
15
16                    v.                                         17-405
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jatinder Salhan, Pro Se, S. Ozone
24                                    Park, NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Stephen J.
28                                    Flynn, Assistant Director; Lynda
29                                    A. Do, Jeffrey R. Meyer,
30                                    Attorneys, Office of Immigration
31                                    Litigation, United States
32                                    Department of Justice, Washington,
33                                    DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner Jatinder Salhan, a native and citizen of

6    India, seeks review of a January 10, 2017, decision of the

7    BIA affirming an April 19, 2016, decision of an Immigration

8    Judge   (“IJ”)     denying     Salhan’s      application     for    asylum,

9    withholding   of    removal,    and       relief   under   the   Convention

10   Against Torture (“CAT”).         In re Jatinder Salhan, No. A 206

11   036 016 (B.I.A. Jan. 10, 2017), aff’g No. A 206 036 016

12   (Immig. Ct. N.Y. City Apr. 19, 2016).              We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       In lieu of filing a brief, the Government moved for

16   summary denial of Salhan’s petition for review.1                 Rather than

17   determine if the petition is frivolous as is required for

18   summary denial, see Pillay v. INS, 45 F.3d 14, 17 (2d Cir.

19   1995), we construe the Government’s motion as its brief and

20   deny the petition on the merits.



     1
      Although the Government’s motion was filed more that a year
     ago, Salhan has made no response.

                                           2
1        Under the circumstances of this case, we have reviewed

2    both the BIA’s and IJ’s decisions.          See Yun-Zui Guan v.

3    Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).    We review adverse

4    credibility   determinations   under   a   substantial   evidence

5    standard.     See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

6    Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).     The governing

7    REAL ID Act credibility standard provides as follows:

 8       Considering the totality of the circumstances, and
 9       all relevant factors, a trier of fact may base a
10       credibility determination on . . . the consistency
11       between the applicant’s or witness’s written and
12       oral statements . . . , the internal consistency of
13       each such statement, the consistency of such
14       statements with other evidence of record . . . , and
15       any inaccuracies or falsehoods in such statements,
16       . . . or any other relevant factor.
17
18   8 U.S.C. § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s

19   credibility determination unless . . . it is plain that no

20   reasonable fact-finder could make such an adverse credibility

21   ruling.”    Xiu Xia Lin, 534 F.3d at 167.

22       The agency reasonably relied on Salhan’s demeanor, noting

23   that his testimony was vague and lacking in material detail

24   and that certain answers were not responsive to questions.

25   See 8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430

26   F.3d 77, 81 n.1 (2d Cir. 2005) (recognizing that particular

27   deference is given to the trier of fact’s assessment of

28   demeanor).    Where an applicant gives “spare” testimony, the
                                    3
1    fact-finder    may   “fairly    wonder     whether    the    testimony       is

2    fabricated,” and “may wish to probe for incidental details,

3    seeking to draw out inconsistencies that would support a

4    finding of lack of credibility.”           Jin Shui Qiu v. Ashcroft,

5    329 F.3d 140, 152 (2d Cir. 2003), overruled on other grounds

6    by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 305

7    (2d Cir. 2007).      Although spare testimony is insufficient to

8    support   an   adverse    credibility       determination         absent     an

9    opportunity    to     expand,      here    Salhan’s       attorney,         the

10   Government’s attorney, and the IJ were unsuccessful in their

11   attempts to solicit detail.          See Shunfu Li v. Mukasey, 529

12   F.3d 141, 147 (2d Cir. 2007).           Although pressed to give more

13   detail regarding his party activities, Salhan could testify

14   only regarding the two occasions on which he was allegedly

15   assaulted by Congress Party members, which conflicts with his

16   testimony that he attended “all” of the Mann Party rallies

17   and functions and suggests that he fabricated his claim.                    See

18   Jin Shui Qiu, 329 F.3d at 152.

19         Furthermore, the record reflects that Salhan gave evasive

20   and   non-responsive     answers    when    asked    by     the   IJ   if    he

21   consulted with an attorney in India.                Rather than answer,

22   Salhan described attacks on Sikhs in 1984, prior to his birth.

23
                                         4
1         Salhan did not rehabilitate his credibility with

2    corroborating evidence.    “An applicant’s failure to

3    corroborate his . . . testimony may bear on credibility,

4    because the absence of corroboration in general makes an

5    applicant unable to rehabilitate testimony that has already

6    been called into question.”     Biao Yang v. Gonzales, 496

7    F.3d 268, 273 (2d Cir. 2007).       Although Salhan testified

8    that his mother paid authorities to release him from

9    detention, he did not know how much money his mother paid,

10   and his mother’s letter does not mention any payment.

11   Finally, Salhan did not produce any country conditions

12   evidence discussing the treatment of Mann Party members.2

13        Given Salhan’s vague testimony, lack of responsiveness,

14   and failure to rehabilitate his testimony with

15   corroborating evidence, the totality of the circumstances

16   supports the agency’s adverse credibility ruling.       See

17   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at



     2 We decline to reach the IJ’s finding regarding Salhan’s
     inconsistent   testimony   regarding   his  level   of   religious
     observance.   The BIA did not address the finding, which is
     tangential given that Salhan’s claim is based on political, not
     religious, persecution.     Even assuming error, the remaining
     findings provide substantial evidence for the adverse credibility
     determination. See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
     315, 339 (2d Cir. 2006) (declining to remand despite error where
     substantial   evidence    supported   the   adverse    credibility
     determination).
                                     5
1    167.    Because Salhan’s claims were all based on the same

2    factual predicate, the adverse credibility determination is

3    dispositive of asylum, withholding of removal, and CAT

4    relief.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

5    Cir. 2006).    Because the adverse credibility determination

6    is dispositive, we do not reach the agency’s independent

7    denial of Salhan’s applications for lack of corroboration.

8    See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a

9    general rule courts and agencies are not required to make

10   findings on issues the decision of which is unnecessary to

11   the results they reach.”).

12          For the foregoing reasons, the motion for summary denial

13   is CONSTRUED as the Government’s brief and the petition for

14   review is DENIED.

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk




                                     6